
On behalf of the delegation of the Kingdom of Lesotho and on ay own behalf, I wish to offer you. Sir, our sincere congratulations on your election to the presidency of the forty-first session of the United Nations General Assembly.
Last year the Heads of State or Government assembled in this Hall to commemorate the fortieth birthday of the Organization, take stock of the achievements and failures of the United Nations system and, above all, renew their commitment to the noble ideals and lofty goals of the Charter.
We were gratified to note that all the leaders gathered here for the fortieth session held the common position that the lessons of the Second World War are as pertinent today as they were 40 years ago. In the aftermath of the war the world witnessed with hope the birth of the United Nations and the dawn of multilateralism. It was hoped that all nations would agree to subject their individual and nationalistic interests to the international consensus envisaged in the Charter. It was the overwhelming desire of the peoples of the world that the United Nations, through its Charter, should banish wars for ever from the face of the earth.
A sober assessment of the role and performance of the United Nations in international affairs in the last 41 years will reveal that on the issues of war and peace the Organization has not acquitted itself too well. Since the end of the Second World War over 150 wars and skirmishes of varying intensity and duration have occurred in different parts of the world, bringing in their wake untold suffering to millions of people.
All these tragic events have called into question the effectiveness of the global machinery for the resolution of disputes. The Security Council, which is the supreme organ of the United Nations responsible for the maintenance of international peace and security, has been unable to arrest situations leading to
war and has often remained powerless in the face of naked aggression. At tines the collective will of the international community has been frustrated either by the lack of political will on the part of Member States or by the indiscriminate use of the right of veto.
The apparent tendency to withdraw from multilateralism and resort instead to bilateral diplomacy has weakened the international consensus, with the result that many regional and global disputes no longer lend themselves to equitable solutions.
The United Nations is the mirror image of the attitude of its Member States. Without the political commitment of Members to resort to tie machinery of the United Nations to resolve disputes, and without the political will to abide strictly by the resolutions of the Organization, the problems of Kampuchea, Afghanistan, Central America, the Middle East and southern Africa will continue to undermine international peace and security.
The shortcomings of the Organization in the resolution of regional disputes through the peaceful process of negotiations should not detract from its notable achievements in the fields of decolonization and development. The United Nations has not only ushered many of our countries into independence and sovereignty, but also helped to avert a third world war. Never before has the world enjoyed more than 40 years of uninterrupted global peace. The United Nations has thus become a unique forum where States meet and exchange views on a basis of sovereign equality. The founding fathers of the Organization had the wisdom and vision to recognize that, unless hunger, ignorance and disease were eliminated, world peace was bound to be difficult to achieve. They therefore established the Economic and Social Council as one of the main organs, whose task it is to co-ordinate the developmental activities of the United Nations. It is in this area that the United Nations, through its specialized agencies, has recorded notable achievements in the fight against hunger and disease, especially in Africa. Millions of refugees and other stateless persons around the world have found a home within the United Nations system.
We have noted with satisfaction the spirit of international co-operation that underlined the deliberations of the special session of the General Assembly on the economic crisis in Africa. African leaders have not only recognized the gravity of the economic crisis engulfing the continent, but undertaken to initiate structural reforms in their economies and also committed themselves to shouldering the major portion of the burden of financial resources needed to rekindle the flame of development in Africa. We commend the Member States of the United Nations, especially the donor countries, and also the Secretary-General for the concern they have demonstrated with respect to the crisis in Africa.
Lesotho, as a member of the community of nations, is also concerned about developments in southern Africa, particularly South Africa. We seek neither to interfere in the internal affairs of that country nor to participate in the racial conflict that is taking place there. However, the situation inside South Africa and the international community's reaction to it in the form of economic sanctions have become matters of immediate concern to us in Lesotho. As the Assembly is aware, Lesotho is completely surrounded by the Republic of South Africa, therefore events in that country have an immediate and direct impact on Lesotho. We cannot afford the luxury of ignoring the sanctions issue by pretending that it is none of our business because there is no apartheid in Lesotho. We are aware that we shall be at the receiving end of whatever economic measures are taken against South Africa by the international community. I therefore take this opportunity to address, through you, Mr. President, an urgent appeal to the world community to put together a package of measures to cushion Lesotho against the impact of sanctions. Lesotho, as a peace-loving country, advocates dialog for the resolution of international and local disputes. It is in this context that we have always called on the people of South Africa, both black and white, to sit down together to resolve the racial problems now confronting their country* As violence escalates in South Africa, we have to offer asylum to an increasingly large number of South African refugees. We shall continue to receive these victims of apartheid in accordance with our obligations under the 1951 Convention on refugees.
Lesotho has, however, instituted, since 1983 a policy whereby refugees whose lives are in danger are evacuated to other countries far afield. In this respect we wish to register our thanks to the United Nations High Commissioner for Refugees and the Governments of Zambia, Tanzania, Kenya and Zimbabwe for their assistance and co-operation in this effort aimed at securing the safety of the South African refugees. Our policy of evacuating refugees does not in any way indicate a lessening of our resolve to receive in our midst those fleeing from oppression and persecution. It is a policy based on a realistic appreciation of Lesotho's vulnerability and lack of means to defend itself. Since 1982 a number of Lesotho citizens have been caught in cross-fire during South African military attacks against refugees in our country.
The people of Namibia are yearning for freedom and independence in their own country. They have sought recourse to the United Nations in the fervent hope that the illegal occupation of their country will cease. It is incumbent upon the United Nations to bring independence to Namibia without pre-conditions or linkage to extraneous and irrelevant considerations.
In respect of the situation in Afghanistan and Kampuchea, Lesotho wishes to reiterate its well-known position on non-interference in the internal affairs of States. For many years now, the Organization has passed resolutions demanding the withdrawal of foreign troops from Afghanistan and Kampuchea and the collate
cessation of external interference in the affairs of those countries so that their peoples can exercise their right to sovereignty and independence without fear of foreign intervention.
The Middle East, which is another hotbed of tension, has dominated the agenda of the United Nations for many years, we recognize that the State of Israel has the right to exist within secure and recognized pre-1967 borders and that, similarly, the Palestinian people have an inalienable right to a State of their own.
The signing of the Camp David accord between Egypt and Israel represented a significant attempt to address the issues of. war and peace in the Middle East. Lesotho will continue to support all efforts towards a peaceful resolution of the conflict.
A close and probing look at the current disputes around the world, with the accompanying nuclear-arms race between the super-Powers, has revealed how precariously man stands on the brink of the abyss of total destruction. Since a nuclear war will never be fought because it cannot be won by either side, nuclear weapons have become unnecessary. Global peace cannot be maintained by subjecting the world to a perpetual threat of nuclear holocaust. The policy of deterrence is as unsound as the concept of a nuclear war itself. The vast array of nuclear weapons and their delivery systems now in the possession of the nuclear Powers far exceeds the requirements of the security of those Powers.
in any case, we are informed that each of the super-Powers is capable of destroying humanity many times over; and yet it has always been found sufficient to destroy life once only. The question that comes to mind is why so much human, technological and financial resources is being expended on a pointless and wasteful arms race. At a time when the world economic situation is far from encouraging, with deepening recession and mounting indebtedness in the developing world, vast resources critically needed for development are being squandered on the arms race.
My country stands for complete and verifiable disarmament. We recognize the need to reduce the level of tension and mistrust that have characterized relations between the super-Powers. We hope that the second summit meeting between the leaders of the United States and the Soviet Union will make noticeable progress on the issue of nuclear disarmament and its bearing on international peace and
I cannot conclude without saying a few words on the decolonization process and the principal role of the United Nations in it. Twenty-five years ago, in 1960, the United Nations General Assembly unanimously adopted the Declaration on the Granting of Independence to Colonial Countries and Peoples in resolution 1514 (XV). When the Declaration was adopted the majority of the countries represented here had rot yet shed the colonial yoke. Even as we look back with some satisfaction at the progress made in decolonization under United Nations auspices, we notice with dismay that there still exist pockets of colonial domination in Africa, the South Pacific and other areas of the world. The peoples of the remaining colonies and dependencies deserve their place in the community of sovereign nations.
I have previously alluded to the world economic situation and it is my intention to make some additional remarks on the subject on this occasion.
We regret that the process of global negotiations on the new economic relationship between the industrialized countries and the countries of the third world have been suspended, with no sign that they will soon be resumed. The rising tide of protectionism, the negative flow of resources between the North and the South, high interest rates and the increasing indebtedness of the developing countries are the biggest challenge of our time. The threat of a trade war involving two or more of the industrialized countries hovers over the horizon with catastrophic implications for world trade. One of the most urgent tasks of this decade is the creation of an international regime for the regulation of trade on an suitable basis and the setting up of an efficient financing system for development and trade.
The development of peace and stability in the world depends largely on the eradication of poverty and mass starvation. The widening gap between the rich and poor must be bridged. The economic disparity existing between developed and developing countries makes the establishment of the new international economic order a compelling necessity. From the standpoint of international solidarity there is no justification whatsoever for the continuation of the present order, which is characterized by injustice and gross inequities.